Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 19 of copending Applications No. 17457887, 17457478 and 17643782.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elend (US Pub. No. 20150095711), hereinafter referred to as Elend.
Referring to claim 1, Elend discloses a communication control device for a user station (station 300, fig. 7A) of a serial bus system (BUS 304, fig. A), the communication control device comprising: 
a communication control module (controller 352, fig. 7A) configured to generate a transmission signal (signal from controller 352) for controlling a communication of the user station with at least one other user station of the bus system, in which bus system at least one first communication phase (CANH, fig. 7A) and one second communication phase (CANL, fig. 7A) are used for exchanging messages between user stations of the bus system; 
a first terminal configured (first terminal of CAN 320) to transmit the transmission signal to a transceiver that configured to transmit the transmission signal onto a bus of the bus system (bus 304), wherein the bus is a serial bus (serial bits in CAN frame, para. 0037); 
a second terminal (second terminal of CAN 320) configured to receive a digital reception signal from the transceiver; 
a bidirectional terminal (transceiver 320 244); and 
an operating mode switching module (switch 370) configured to switch a transmission direction of the bidirectional terminal as a function of an operating mode of the transceiver in the second communication phase (CANH, fig. 7A), in order to carry out a differential signal transmission of the transmission signal in the second communication phase via the first terminal and the bidirectional terminal (CANL, fig. 7A), or to carry out a differential signal transmission of the digital reception signal in the second communication phase via the second terminal and the bidirectional terminal (transceiver 320). 

As to claim 2, Elend discloses  the communication control device as recited in claim 1, wherein: (i) the operating mode switching module (mode 352, fig. 7A), in a first operating mode of the second communication phase (CANH, fig. 7A), is configured 102239631.137to switch the bidirectional terminal to output and generate an inverse digital transmission signal from the transmission signal (inverse digital transmission 358, fig. 7A), and to output the transmission signal at the first terminal, and to output the inverse digital transmission signal at the bidirectional terminal (transceiver 320), and/or (ii) the operating mode switching module (mode 352, fig. 7A), in a second operating mode of the second communication phase, is configured to switch the bidirectional terminal to input, and from the differential digital reception signal received at the bidirectional terminal and the second terminal to generate a nondifferential reception signal and output the nondifferential reception signal to the communication control module (controller 352).    

As to claim 3, Elend discloses the communication control device as recited in claim 1, wherein the communication control device is configured to generate an operating mode signaling signal, and the bidirectional terminal is an STB terminal that is provided for transmitting the operating mode signaling signal (transceiver 320, fig. 7A).   

As to claim 4, Elend discloses the communication control device as recited in claim 3, wherein the communication control device is configured to signal to the transceiver during the first communication phase, via the bidirectional terminal, as to whether or not the transceiver is to be switched into a standby operating mode (sleep or standby mode, para. 0004).   

As to claim 5, Elend discloses the communication control device as recited in claim 1, wherein the operating mode switching module is configured to signal to the transceiver via the first terminal or the second terminal that the transceiver is to change its operating mode (transceiver 320, fig. 7A).  

As to claim 6, Elend discloses  the communication control device as recited in claim 1, wherein the communication control module is configured to 102239631.138generate the transmission signal in the first communication phase, using bits having a first bit time that is greater by at least a factor of 10 than a second bit time of bits that the communication control module generates in the transmission signal in the second communication phase (CAN Flexible Data-Rate or "CAN FD," para. 0002). 

Claims 7 - 12 recite the corresponding limitation of claims 1 - 14. Therefore, they are rejected accordingly. 
Claims 15 - 16 recite the corresponding limitation of claims 1 - 5. Therefore, they are rejected accordingly. 

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 

Applicant's arguments:
[Remarks, p. 9] The serial bus limitation of the claims is sufficient to distinguish Elend because it is not the case that CAN bus 304 is a "serial bus." In particular, the bus 304 of Elend that the Examiner mapped to the "serial bus system" cannot be mapped to the "serial bus" according to this amendment because bus 304 is an analog CAN bus.

Examiner’s response: 
CAN bus transmits data serially. As such, Elend discloses the serial bus system. Examiner respectfully maintains the previous rejection. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184